ANDERSON, J.
The defendant was convicted in the' lower court for the violation of § 5333 of the code of 1896, which reads as follows: “Any person, who practicés medicine or surgery without paving first obtained a certificate of qualification from one of the authorized boards of medical examiners of this state, must, on conviction, be fined not less than twenty-five, nor more than one hundred dollars.” § 3262 of the code of 1896 says: “The standard of qualification, the method or system, and_ the "subjects of examination of practictitioners of medicine, shall be prescribed by the medical association of the state of Alabama, and must be observed by the boards of medical examiners.” It will be observed that the lawmakers have clothed the medical association of the state of Alabama with full authority to prescribe the rules and regulations governing the issuance of certificates to medical practitioners. And our statutes in this respect are not only intended as a means of maintaining a high standard in the ranks of the medical profession, but are designated to protect the public from imposition and fraud by authorizing the state medical association to prescribe the rules and restrictions gov-, erning the issuance of certificates to those engaged in or. desiring to engage in the practice of medicine.
*156The state medical board adopted in 1899 the following ordinance: “Be it ordained by the medical association of the state of Alabama that hereafter all certificates conferring the privilege of practicing medicine in this state, issued by county boards of examiners, shall be countersigned by the senior censor of the state association before the same shall become legal and valid.” It is to be noted that every certificate issued by the county board after the adoption of the above had to be countersigned by the senior censor; else it would be invalid. The state proved a prima facie case against the defendant, who attempted to defend under a certificate issued by the county board, January 29, 1900, but which had not been countersigned by the senior censor of the state, and which was insufficient, and the objection by the state to the introduction of the same was properly sustained.
There was no error in sustaining the state’s objection to the defendant’s attempt to. introduce a diploma or proof of the length of time he had practiced medicine. These facts may have been sufficient to authorize the county board to issue him a certificate without undergoing an examination but could, in no sense, make valid a certificate not issued in conformity with the rules of the state association.
If there was any error in the ruling upon the question to witness Greene, “State whether or not he held himself out to the world as a practicing physician?” it was error without injury, as the undisputed evidence was that he actually practiced medicine for pay. — Code 1896, § 4333.
The conversations between the ‘defendant and Dr. Moorman were clearly immaterial, and the objection thereto was properly sustained. Nor was it competent for defendant to show the action of the medical society of Marion county, since he did not show that it issued him a certificate prior to-the adoption of the ordinance in 1899. Neither was it competent to show that other physicians had no certificates or had not stood examinations. If they were violating the law, it did not justify the defendant in doing so.
The trial court had a discretion in excusing Dr. San-*157tiers from the rule. — Riley v. State, 88 Ala. 193, 7 South.
The trial court cannot be put in error for the ruling on the introduction of the book containing the constitution and ordinances of the state medical association, since the objection was a general one; no grounds of objection having been assigned.
There was no error in giving the general affirmative charge requested by the state, and in refusing the one requested by the defendant.
The judgment of the circuit court is affirmed.
Weakley, O. J., and Tyson and Simpson, concur.